Title: July 14. 1796 Thursday.
From: Adams, John
To: 


       The Wind N.W. after a fine rain. A firing of Cannon this morning in the Harbour. I arose by four O Clock and enjoyed the Charm of earliest Birds. Their Songs were never more various, universal, animating or delightful.
       My Corn this Year, has been injured by two Species of Worms. One of the Size and Shape of a Catterpillar, but of a mouse Colour, lies at the root, eats off the Stalk and then proceeds to all the other Plants in the Hill, till he frequently kills them all. The other is long and slender as a needle, of a bright yellow Colour. He is found in the Center of the Stalk near the Ground where he eats it off, as the Hessian fly eats the Wheat. My Brother taught me, the Method of finding these Vermin, and destroying them. They lie commonly near the Surface.
       I have been to see my Barn, which looks very stately and strong. Rode up to Braintree and saw where Trask has been trimming Red Cedars. He has not much more to do. He was not at Work. He has probably worked two days since I was there last.
       
       It rains at 11. O Clock. The Barley is growing white for the Harvest. My Men are hilling the Corn over the Road. A soft fine rain, in a clock calm is falling as sweetly as I ever saw in April, May or June. It distills as gently as We can wish. Will beat down the grain as little as possible, refresh the Gardens and Pastures, revive the Corn, make the fruit grow rapidly, and lay the foundation of fine Rowen and After feed.
      